The appellant was tried and convicted of the offense of an aggravated assault and battery, and his *Page 333 
punishment assessed at confinement in the county jail for a term of 18 months.
There are a number of objections to the court's charge and also a number of bills of exceptions in the record, but in the absence of a statement of facts we are unable to appraise the bills. This being a misdemeanor case, if the appellant was not satisfied with the court's charge, he was required in addition to his objections to same to prepare, present and request the submission of special charges, which he failed to do in the instant case.
No fundamental error appearing in the record, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.